Citation Nr: 1144777	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-05 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1987 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the Togus, Maine Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for an increased rating for PTSD.

Jurisdiction over this matter was transferred to the Buffalo, New York RO immediately after the issuance of the January 2007 rating decision.  


FINDING OF FACT

The Veteran's PTSD manifested by nightmares, depression, irritability, intermittent impaired impulse control, intermittent disturbances of motivation and intermittent difficulties establishing social relationships; there was no evidence of a flattened effect, circumstantial, circumlocutory or stereotyped speech, panic attacks, difficulty understanding complex commands, impairment in short and long term memory, impaired judgment, impaired abstract thinking, difficulty in establishing and maintaining work relationships and difficulty maintaining social relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court for Veterans Appeals (Veteran's Court or Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The generic first, third, and fourth elements (contained in the Veteran's Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a November 2006 letter with regards to the claim for an increased rating for his service connected PTSD.  This letter provided notice as to what evidence was required to substantiate his claim.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice under Pelegrini.

The November 2006 preadjudication letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disability symptoms have worsened based upon the author's knowledge and personal observations.  It also notified the Veteran that he may submit statements from his current or former employers.

A June 2008 letter also provided notice with regard to the remaining elements outlined in Vazquez-Flores, after the initial adjudication of the Veteran's claim.  The timing deficiency with regard to the June 2008 letter was cured by the readjudication of the claim in the July 2008 statement of the case (SOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records and the VA examination reports.

The Veteran has not alleged that his PTSD has worsened since his last VA examination.  Moreover, the VA examination report and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim for increase.

Increased  Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

PTSD Claim

The Veteran contends that the severity of his PTSD symptoms warrants at least a 50 percent rating due to the impact on his employment, social life and family life.

A December 2005 VA social work note reflected the Veteran's reports of becoming verbally loud and physically assaultive while sleeping.  Racing thoughts, poor focus and poor concentration with short term memory losses were reported.  He experienced feelings of sadness but "faked it" so that no one would know how he was feeling.  He was easily irritable, had little patience and displayed compulsive behaviors related to being neat.  Nightmares were denied.  A GAF of 60 was assigned.

A January 2006 statement from the Veteran's wife indicated that he had frequent nightmares in which he yelled and became physically violent.  He was obsessed with news regarding the current wars and often talked of reenlisting.  He did not express his emotions but had unpredictable angry outbursts.  He experienced short-term memory lapses in which he forgot about upcoming events.

A January 2006 VA treatment note reflected the Veteran's reports of nightly nightmares that have caused him to have a physical reaction, including striking his wife but that he did not recall these dreams.  He worked full-time on the overnight shift and reported a very good relationship with his wife and two children.  He was involved in his sons' activities, including hockey, and was supportive of his wife.  Recreational interests included hunting, fishing, golfing and hockey and he reported that he did not isolate himself.  Suicidal or homicidal ideations were denied.  Mental status examination found him to be alert and oriented with good grooming and hygiene.  Insight and judgment were good.  Speech was of a normal rate, flow and volume.  The content of his speech was well organized with no notice of disorganized thought processes, delusions, paranoia or hallucinations.  While his own perception of his mood was "fine," his wife had reported that he was "moody."

A January 2006 VA psychiatric treatment note reflected the Veteran's reports of irritability that manifested as being very short-tempered, particularly with his wife and children.  He admitted to being excessively harsh when disciplining his children although he avoided physical punishments "at all costs."  Mental status examination found his mood to be depressed and irritable, his affect to be initially incongruent with frequent anxious smiling but later that he became intensely tearful and sobbing while recounting his war experiences.  Thought processes were goal-directed without looseness of association or flight of ideas.  Thought content was free of overt delusions.  Suicidal ideations, homicidal ideations, auditory hallucinations, visual hallucinations were denied.  Partial insight and fair judgment were noted.  Good impulse control was demonstrated during the interview.  A GAF of 61 was assigned.

A March 2006 VA social work note reflected the Veteran's reports of anger but that he did not "act out" on his family and that his issues were in control.  Nightmares with excessive movement continued.  Mental status examination found him to be well groomed, with clear, coherent speech and organized content.  Attitude was cooperative, motor activity was calm, affect was appropriate and mood was essentially normal.  Thought process were very much intact with good insight, judgment, abstraction and cognitive function.  Hallucinations, delusions, suicidal ideations and homicidal ideations were denied.  He was appropriately oriented in all spheres and memory, both recent and remote, were intact.  A GAF of 68 was assigned.

A May 2006 VA psychological examination reflected the Veteran's continued reports of nightmares, irritability and a sense of disconnection with people.  A "low mood," guilt, an occasional loss of interest in things he liked, irritability, less energy, difficulty with concentration and social withdrawal were reported.   He had maintained his current employment since 1994 but his behavior, including assaultive behavior in 2003, had potentially jeopardized his job.  He had been married to his wife since 1995 and felt that he had a good relationship with her and their two children.  A few close friends outside of his immediate family and a lot of social contacts through his children's sporting activities were reported.  He was involved in several recreational activities and helped to coach one of his children's sports teams.  He reported that his activities of daily living were intact and that he was able to perform these without assistance.  Symptoms related to a panic disorder, thought disorder or cognitive dysfunction were not reported.  Manic episodes, suicidal ideations and homicidal ideations were denied.

Mental status examination conducted by the May 2006 VA psychological examiner found the Veteran's thought processes to be coherent and goal directed with no evidence of obvious delusions, hallucinations, obsessions or compulsions.  His affect was somewhat dysphoric and he became teary-eyed during the course of the conversation at different moments.  Mood was dysthymic while attention, concentration and memory skills appeared to be intact.  Insight appeared to be fair to poor and his judgment appeared to be fair.  Motor behavior was normal.  Following this examination and a review of the Veteran's claims file, a diagnosis of chronic, moderate PTSD was made and a GAF of 51 was assigned.  The examiner opined that this GAF was assigned due to his symptoms of homicidal ideation and his ability to maintain friends and employment.  His other symptoms, including irritability, difficulty concentrating and sense of estrangement or disconnection from others, would more likely than not make it difficult for him to maintain gainful employment.

A December 2006 VA psychiatric examination reflected the Veteran's reports of continued nightmares and that his wife no longer slept in the same bed as him.  He reported a continued "short fuse" with violent outbursts.  Mental status examination found Veteran to be "cunning," guarded, hyper-alert and hyper-vigilant as he remained attentive during the interview and sat on the chair quite rigidly.  Angry outbursts, mental blocking, no loosening of associations, delusions, hallucinations or thought disorder were shown.  Affect was mildly depressed and mood was low.  Impulse control was slightly compromised as he became easily excitable and agitated with a short fuse.  Some insight was displayed and judgment was fair.  Memory for remote and recent events was fairly intact.  Following this examination and a review of the Veteran's claims file, a current GAF of 60 was assigned.  A GAF of 65 during the past year was noted.

A February 2007 VA treatment note indicated that the Veteran had a high reactivity to minor provocations and periodically still had significant blow-ups or rage.  Agitated sleeping, isolation and withdrawing from people continued.  Suicidal ideations, homicidal ideations, auditory hallucinations and visual hallucinations were denied.  Mental status examination noted that he had partial insight, fair judgment, goal-directed thought processes and thought content that was free of overt delusions.  Good impulse control was displayed during the interview.  A GAF of 60 was assigned.

A June 2007 statement from Dr. A. N., the Veteran's treating VA psychiatrist, noted that the Veteran experienced periodic exacerbations of severe anxiety, irritability and hyperarousal due to his PTSD.  He may require intermittent time-off from work as a result of these exacerbations.

In an October 2007 VA treatment note, the Veteran described an angry outburst he had with his teenage son and the subsequent effects on his family.  He reported passive death thoughts after this incident but they were not suicidal as he had no intent or plan.  He described a recent work incident in which he was assaulted and reported that he wanted to kill the assailant.  However, his thought processes were rational and his behavior was within normal limits after this incident.  He continued to isolate and give his family the "silent treatment" when angry.  Insight was partial and judgment was fair.  Memory and cognitive function were intact.  A GAF of 55 was assigned.

A December 2007 statement from the Veteran's wife noted that he was socially withdrawn, moody, irrational and unmotivated.  Over the past six months, he had agreed to attend various social functions but has canceled his attendance at the last minute.  He still took the children to their sporting events but avoided other parents unless they were someone whom he had known for a long time and would either sit alone or stay in the car.  He had become unmotivated and was not participating in household chores or maintenance.  He was moody, quick tempered and hot-headed, making it difficult for her and the children.

A December 2007 VA psychiatric examination reflected the Veteran's reports of work difficulties due to absenteeism and an inability to focus or concentrate.  He felt that his marriage was "on the rocks" due to his moody and snappy demeanor.  In October 2007, he was attacked at work and since had felt more jumpy, nervous or suspicious since that time.  He used prescription medication and alcohol in an attempt to control his explosive outbursts of rage and aggression.  Suicidal or homicidal ideations were denied.  Mental status examination noted that he was guarded, cynical, restless, nervous and very tense during the interview.  He was also attentive, serious, somewhat subdued and sad.  Increased psychomotor activity in that he easily got fidgety and agitated were noted.  Speech was pressured and social contact was constricted as he preferred to stay housebound and avoid any interaction with others.  There were no signs of delusional ideas, thought disorder or of confabulation, confusion or disorientation.  Content of thought was logically connected and showed no mental blocking or hallucinations.  Impulse control was impaired as he easily got explosive outbursts.  He was fully oriented, showed no memory deficit, had little insight into his problem and had fair judgment.  Following this examination and a review of the Veteran's claims file, a current GAF of 50 was assigned.  A GAF of 60 in the past year was noted.

In November 2008, the Veteran's treating VA psychiatrist assigned a GAF of 55 following an examination in which the Veteran reported symptoms consistent with those reported in the past.

The Board finds that the Veteran's symptoms of PTSD most nearly approximated, at worst, the criteria associated with the current 30 percent rating.  The Veteran did not manifest symptoms associated with a 50 percent rating under the general formula for rating mental disorders to warrant a higher rating.  Panic attacks were denied by the Veteran and not demonstrated in the clinical evidence.  He had maintained his long-term employment.  Although the Veteran reported assaulting someone at work in the May 2006 VA examination, this incident occurred several years prior to the current appellate period.  In addition, the Veteran's December 2007 reports of increased absenteeism did not attribute these difficulties to his PTSD.  His speech was consistently noted to be of a normal rate, flow and volume.  There is no indication that the Veteran had difficulty understanding complex commands.  While the Veteran's wife reported some short-term memory impairments, including forgetting upcoming events, objective examinations consistently found his memory to be intact; there has no allegation of long-term memory impairment and no evidence demonstrating that such short-term memory lapses were more severe than mild.  Auditory and visual hallucinations were consistently denied and not shown in the clinical evidence, suggesting no deficiency in the area of abstract thinking.  Thought processes were consistently noted to be logical or intact while judgment was consistently found to be fair on examination.  Although the May 2006 VA examiner noted that the Veteran had homicidal ideations, such ideations were consistently denied by the Veteran in other examinations and treatment records.  A December 2007 VA treatment note also indicated that the Veteran's thought processes and actions were "normal" after a work-related assault despite his subjective reports of "wanting to kill" the assailant.

Disturbances of motivation were reported both by the Veteran and his wife as he was intermittently not participating in household chores or maintenance.  Mood disturbances were consistently shown in the clinical evidence.  The Veteran detailed his social relationships and his participation in leisure activities in a January 2006 VA treatment note and in the May 2006 VA examination.  However, the Veteran's wife did report in a December 2007 statement that the was withdrawing socially and was unwilling to socialize with others unless he had "known [the individual] for a long time," which suggests difficulty in establishing but not maintaining social relationships.  He repeatedly described his relationship with his wife and children as "good" but did report marriage difficulties in December 2007 due to his demeanor but they had remained married.  Such social impairment cannot serve as the sole basis for a higher rating.  See 38 C.F.R. § 4.126(b).  Although the Veteran has displayed such symptoms as disturbances of motivation and mood and difficulty establishing social relationships, his impairments overall most closely approximately a 30 percent rating.  

In addition, the Veteran's assigned GAFs have ranged from 50 to 68 throughout the course of the appeal but have most consistently ranged between 55 and 60.  This suggests moderate impairment.  In addition, the totality of the clinical evidence further suggests moderate impairment.  Carpenter, supra.  Accordingly, an increased rating is not warranted.  38 C.F.R. §§ 4.125, 4.130, 9411.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1) (2010), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's PTSD manifested by nightmares, depression, irritability, intermittent impaired impulse control, intermittent disturbances motivation and intermittent difficulties establishing social relationships.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  Although the Veteran has reported problems at his employment from absenteeism in December 2007, he has not indicated these absences were due to his PTSD.  The June 2007 statement from his treating VA psychiatrist noted that the Veteran would require intermittent time-off due to exacerbations of his PTSD but did not quantify how much time the Veteran had actually missed from work.  Marked interference with employment has therefore not been demonstrated.  Hence, referral for consideration of an extra-schedular rating is not warranted.

Moreover, as evidence by the record, the Veteran is currently employed and has maintained full-time employment as a mechanic during the course of this appeal; as such, consideration of a total disability rating based on individual unemployability due to service connected disabilities (TDIU), under 38 C.F.R. § 4.16(a)-(b), is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).

ORDER

Entitlement to a rating in excess of 30 percent for PTSD is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


